WRIT GRANTED AND MADE PEREMPTORY:
Code of Juvenile Procedure Article 60 allows the inspection of records pertaining to the child or the investigation as well as records intended to be introduced into evidence by the Office of Human Development. The past medical records of the mother, Victoria Turner, are not within the scope of Code of Juvenile Procedure Art. 60. Therefore, the trial court erred in ordering the State of Louisiana, through the department of Health and Office of Human Development, to produce the past medical records of the mother, Victoria Turner. The order of the trial court is hereby set aside.